Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-9, 11-16, 20 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouvroukoglou et al. (US Patent No. 7,563,757), hereinafter “Kouvroukoglou.”
	Regarding claims 1-4, 6-9, 11-16, 20 and 23-26,  Kouvroukoglou, in Example 1, teaches a water soluble pouch which contains a liquid composition comprising 20 wt% dodecylbenzene sulphonic acid (an anionic surfactant), 22 wt% C12-14 alcohol, 7x ethoxylated (a nonionic surfactant which meets instant claims 6-7) ( a total of 42 wt% surfactants), 1 wt% polyethyleneimine, 20x ethoxylated (which reads on the formula recited in instant claim 3, hence the weight average molecular weight is within those recited in instant claim 13), 2.5 wt% zwitterionic polyamine, 5 wt% propylene glycol, 10 wt% glycerol (15 wt% total solvents), 1.5 wt% perfume, other ingredients and balance water (see col. 5, lines 23-56), wherein the zwitterionic polyamine is a trans-sulphated ethoxylated hexamethylenediamine quat having the following formula:
                            
    PNG
    media_image1.png
    46
    273
    media_image1.png
    Greyscale

(see col. 5, lines 57-62). The weight average molecular weight Mw of the zwitterionic polyamines is up to 9,000, preferably from 1,500 to 7,500, and more preferably from 2,000 to 6,000 (see col. 4, lines 51-53). These water soluble zwitterionic polyether-polyamines are used in laundry detergent compositions and have an excellent degree of clay soil removal from fabrics (see col. 4, lines 58-60). Kouvroukoglou teaches the limitations of the instant claims, hence, Kouvroukoglou anticipates the claims. 

Claims 1-7, 9, 11-14, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendt et al. (WO 2016/090623 A1, already cited in IDS dated 03/19/2021), hereinafter “Wendt.”
	Regarding claims 1-7, 9 and 11-14, Wendt teaches a liquid cleaning composition for pretreating a fabric (see page 1, lines 4-5). In Example 2E, Wendt teaches a liquid laundry detergent composition which comprises 8.5 wt% C12-14AE1-3S (C12-14 alkyl ethoxy (1-3)  sulphate anionic surfactant which meets instant claim 5), 5 wt% C11-13LAS (linear alkylbenzene sulfonate anionic surfactant) 1.0 wt% Neodol®25-7 (C12-C15 alcohol ethoxylated with an average of 7 moles of ethylene oxide nonionic surfactant, which meets instant claims 6-7), 0.5 wt% C12-14 alkyl dimethyl amine oxide (a total of 15 wt% surfactants), 0.2 wt% Na-DTPA (penta sodium salt diethylene triamine penta acetic acid chelant),  2 wt% 1,2-propanediol (solvent), 0.3 wt% protease enzyme, 0.04 wt% amylase, 0.6 wt% neat perfume oil, 0.2 wt% perfume microcapsule, 1 wt% polyethyleneimine ethoxylate having a PEI backbone of MWn of about 600 and side chains of (EO)20 (which reads on the formula of instant claim 3), 1 wt% polyethyleneimine ethoxylate having a PEI backbone of MWn of about 600 and side chains of (EO)24(PO)16, 0.46 wt% zwitterionic hexamethylene diamine of Formula (IV), other ingredients and balance water (see Table, pages 20-21; page 22, lines 2-7). Formula IV is as follows:
                               
    PNG
    media_image2.png
    121
    452
    media_image2.png
    Greyscale

wherein the water soluble anion can comprise any suitable counterion (see page 7, lines 22-24), which reads on quaternized ethoxysulfated hexamethylene diamine. 	
	Regarding claims 20 and 23, Wendt teaches the features as discussed above. In addition, Wendt teaches that during the wash cycle, the PEI backbone deposits onto soils (e.g., clays) and penetrates imperfections such as cracks and crevasses; the penetration of the PEI backbone, in combination with the hydrophilic ethyleneoxy chain that extends outward from the soil surface, further enhances the clay removal performance (see page 5, lines 11-16). 
	 Wendt teaches the limitations of the instant claims. Hence, Wendt anticipates the claims. 
                                  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ure et al. (EP 3342849 A1, already cited in IDS dated 03/19/2021), hereinafter “Ure.”
	Regarding claims 1-2, 9, 12, 24 and 26, Ure teaches a water-soluble unit dose article comprising a water-soluble film and a laundry detergent composition wherein the detergent composition comprises: a. between 0.5% and 10% by weight of the laundry composition of a first polymer selected from an ethoxylated polyethyleneimine; b. between 3% and 20% by weight of the laundry composition of a fatty acid, neutralized fatty acid soap or a mixture thereof; c. between 10% and 40% by weight of the laundry composition of a non-soap surfactant; and wherein the polyethylene backbone has a weight average molecular weight of between 100g/mol and 2000g/mol; an average of 5 to 40 ethoxy units per ethoxylation chain; the ethoxylated polyethyleneimine has a total weight average molecular weight of from about 5000g/mol to about 20000g/mol; wherein the terminal ethoxy moiety of the ethoxylation modification is capped with hydrogen, a C1-C4 alkyl or mixtures thereof, preferably hydrogen (see paragraph [0006]). The water-soluble unit dose article may comprise between 0.01% to about 20%, by weight of the laundry composition of a zwitterionic hexamethylene diamine represented by the following formula:
                      
    PNG
    media_image3.png
    106
    473
    media_image3.png
    Greyscale
 
in which approximately 40% of the polyethoxy groups are sulfonated, the remaining polyethoxy groups being hydrogen capped, the degree of quaternization preferably is more than 90%, most preferably about 100%, and where preferably the water soluble counter-anion is selected from the group consisting of chlorine, bromine, iodine, methylsulfate, and mixtures thereof, more preferably chloride (see paragraph [0039]), which reads on the quaternized ethoxysulfated hexamethylene diamine of instant claims 1 and 2, and whose weight average molecular weight should be within those recited in instant claim 12. Ure, however, fails to specifically disclose the incorporation of at least one quaternized ethoxysulfated hexamethylene diamine into the laundry detergent composition which comprises ethoxylated polyethyleneimine and non-soap surfactant as recited in claim 1; the quaternized ethoxysulfated hexamethylene diamine having the formula as recited in claim 2, and having a weight average molecular weight as recited in claim 12.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a zwitterionic hexamethylene diamine having a formula as shown in paragraph [0039] (which reads on the quaternized ethoxysulfated hexamethylene diamine of claims 1 and 2) into the laundry detergent composition of Ure which comprises ethoxylated polyethyleneimine and non-soap surfactant because this is one of the suitable ingredients which may be added to the composition as disclosed in paragraph [0039]. 
	Regarding the weight average molecular weight of the zwitterionic hexamethylene diamine, i.e., quaternized ethoxysulfated hexamethylene diamine, considering that the formula in paragraph [0039] falls within the generic formula recited in claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the zwitterionic hexamethylene diamine of Ure to have a weight average molecular weight within those recited in claim 12. 
	Regarding claims 3 and 13, Ure teaches the features as discussed above. In addition, Ure teaches that a preferred polyethyleneamine has the general structure of formula (I):

                        
    PNG
    media_image4.png
    271
    400
    media_image4.png
    Greyscale

wherein the polyethyleneimine backbone has a weight average molecular weight of about 600g/mol, n of formula (I)  has an average of about 20; each polyethoxy chain is hydrogen capped; and the molecular weight of this polyethyleneimine preferably is between 10000 and 15000g/mol, more preferably about 127000 g/mol (see paragraph [0049]). 
	Regarding claims 4 and 11, Ure teaches the features as discussed above. In addition, Ure teaches that the laundry detergent composition comprises between 10% and 40% by weight of the laundry detergent composition of a non-soap surfactant, preferably selected from the list of anionic non soap surfactants, non-ionic surfactants, and mixtures thereof (see paragraph [0029]). 
	Regarding claim 5, Ure teaches the features as discussed above. In addition, Ure teaches that the anionic non-soap surfactant comprises alkoxylated alkyl sulphate, preferably an ethoxylated alkyl sulphate with an average degree of ethoxylation preferably between 1 and 5 (see paragraph [0033]), for example sodium laureth sulfate (see page 9, line 16). 
	Regarding claims 6-7, Ure teaches the features as discussed above. In addition, Ure teaches that one preferred non-ionic surfactant is an alcohol ethoxylate nonionic surfactant which includes the condensation product of aliphatic alcohols having 8 to 22 carbon atoms with from 1 to 25 moles of ethylene oxide (see paragraph [0030]), C24EO7 (page 9, line 30), which reads on the formula recited in claim 7. 
	Regarding claim 8, Ure teaches the features as discussed above. In particular, Ure teaches that the water-soluble unit dose article may comprise between 0.01% to about 20%, by weight of the laundry composition of a zwitterionic hexamethylene diamine (see paragraph [0039]), which reads on the quaternized ethoxysulfated hexamethylene diamine. Ure, however, fails to disclose the quaternized ethoxysulfated hexamethylene diamine in the range from 0.5 wt% to 30 wt% as recited in claim 8.
Considering that Ure teaches between 0.01% to about 20% by weight of the laundry composition of a quaternized ethoxysulfated hexamethylene diamine, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 10, Ure teaches the features as discussed above. In particular, Ure teaches that the laundry composition  comprises between 0.01% to about 20% by weight of a zwitterionic hexamethylene diamine, i.e., quaternized ethoxysulfated hexamethylene diamine (see paragraph [0039]) and between 0.5% and 10% by weight of an ethoxylated polyethyleneimine (see paragraph [0006]). Ure, however, fails to specifically disclose the weight ratio of the quaternized ethoxysulfated hexamethylene diamine to the ethoxylated polyethyleneimine which is from 0.5:1 to 2:1. 
Considering the above teachings of Ure, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (e.g.,  20 wt% quaternized ethoxysulfated hexamethylene diamine:10 wt% ethoxylated polyethyleneimine  or 2:1) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
 	Regarding claims 14 and 17, Ure teaches the features as discussed above. In addition, Ure teaches that the laundry detergent composition may be a liquid, a solid or a mixture thereof (see paragraph [0019]).  
	Regarding claim 15, Ure teaches the features as discussed above. In particular, Ure teaches a water-soluble unit dose article comprising a water-soluble film and a laundry detergent composition wherein the detergent composition comprises between 0.5% and 10% by weight of the laundry composition of a first polymer selected from an ethoxylated polyethyleneimine; between 10% and 40% by weight of the laundry composition of a non-soap surfactant (see paragraph [0006]); between 0.01% to about 20%, by weight of the laundry composition of a zwitterionic hexamethylene diamine (i.e., quaternized ethoxysulfated hexamethylene diamine) (see paragraph [0039]); between 10% and 60% by weight of the laundry detergent composition of a non-aqueous solvent (which reads on the “additive,” see paragraph [0036]). The water-soluble unit dose article comprises 15% or less by weight of the unit dose article of water, preferably the unit dose article comprises between 0.1% and 15% by weight of the unit dose article of water (see paragraph [0037]). Ure, however, fails to specifically disclose a liquid laundry detergent composition comprising  quaternized ethoxysulfated hexamethylene diamine, ethoxylated polyethyleneamine, at least one surfactant, at least one additive and water in amounts as those recited in claim 15.
Considering the teachings of Ure above regarding the respective proportions of the quaternized ethoxysulfated hexamethylene diamine, ethoxylated polyethyleneamine, at least one surfactant, at least one additive like solvents and water, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 16, Ure teaches the features as discussed above. In addition, Ure teaches that the liquid laundry detergent composition comprises between 10% and 60% by weight of the laundry detergent composition of a non-aqueous solvent (see paragraph [0036]). 
	Regarding claim 18, Ure teaches the features as discussed above. In particular, Ure teaches a water-soluble unit dose article comprising a water-soluble film and a laundry detergent composition wherein the detergent composition comprises between 0.5% and 10% by weight of the laundry composition of a first polymer selected from an ethoxylated polyethyleneimine; between 3% and 20% by weight of the laundry composition of a fatty acid, neutralized fatty acid soap or a mixture thereof (which reads on the “additive”); between 10% and 40% by weight of the laundry composition of a non-soap surfactant (see paragraph [0006]); between 0.01% to about 20%, by weight of the laundry composition of a zwitterionic hexamethylene diamine (i.e., quaternized ethoxysulfated hexamethylene diamine) (see paragraph [0039]). Ure, however, fails to specifically disclose a solid laundry detergent composition comprising  quaternized ethoxysulfated hexamethylene diamine, ethoxylated polyethyleneamine, at least one surfactant, and at least one additive in amounts as those recited in claim 18.
Considering the teachings of Ure above regarding the respective proportions of the quaternized ethoxysulfated hexamethylene diamine, ethoxylated polyethyleneamine, at least one surfactant, at least one additive like fatty acid, neutralized fatty acid soap or a mixture thereof, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 20, 21, 23 and  27, Ure teaches the features as discussed above. In addition, Ure teaches a process for washing fabrics comprising the steps of: a. combining the water-soluble unit dose article above with sufficient water to dissolve the water-soluble film and dilute the laundry detergent composition by a factor of between 300 and 800 fold to form a wash liquor; b. combining the wash liquor with at least one fabric to be washed (see paragraph [0007]).  The water-soluble unit dose article provides an improvement in particulate stain removal from fabrics (see paragraphs [0005] and [0071]).
	Regarding claim 22, Ure teaches the features as discussed above. In particular, Ure teaches a water-soluble unit dose article comprising a water-soluble film and a laundry detergent composition wherein the detergent composition comprises between 0.5% and 10% by weight of the laundry composition of a first polymer selected from an ethoxylated polyethyleneimine; between 3% and 20% by weight of the laundry composition of a fatty acid, neutralized fatty acid soap or a mixture thereof (which reads on the “additive”); between 10% and 40% by weight of the laundry composition of a non-soap surfactant (see paragraph [0006]); between 0.01% to about 20%, by weight of the laundry composition of a zwitterionic hexamethylene diamine (i.e., quaternized ethoxysulfated hexamethylene diamine) (see paragraph [0039]). Ure also teaches that the laundry detergent composition is diluted by a factor of between 300 and 800 fold to form a wash liquor (see paragraph [0007]). Ure, however, fails to specifically disclose the wash liquor comprising quaternized ethoxysulfated hexamethylene diamine, ethoxylated polyethyleneamine, at least one surfactant, and at least one additive in amounts as those recited in claim 22.
Considering that Ure teaches that the laundry detergent composition comprises between 0.5% and 10% by weight of an ethoxylated polyethyleneimine; between 3% and 20% of a fatty acid, neutralized fatty acid soap or a mixture thereof (which reads on the “additive”); between 10% and 40% by weight a non-soap surfactant (see paragraph [0006]); between 0.01% to about 20%, by weight a zwitterionic hexamethylene diamine (i.e., quaternized ethoxysulfated hexamethylene diamine) which is diluted by a factor of between 300 and 800 fold to form a wash liquor, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 25, Ure teaches the features as discussed above. In addition, Ure teaches that the unit dose article may comprise a first water-soluble film and a second water-soluble film sealed to one another such to define the internal compartment (see paragraph [0011]), thus a single compartment. The unit dose article may comprise more than one compartment, even at least two compartments, or even at least three compartments (see paragraph [0013]). 
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ure as applied to claims 1-18 and 20-27 above, and further in view of  Lant et al. (US 2017/0342357), hereinafter “Lant.
	Regarding claim 19, Ure teaches the features as discussed above. As discussed above, Ure teaches that the laundry detergent composition may be a solid (see paragraph [0019]), and solid can include particles, compressed solids or a mixture thereof (see paragraph [0020]). Ure, however, fails to disclose the incorporation of from 10.0 wt% to 80.0 wt% of at least one additive like bleaching compound as recited in claim 19.
	It is known from Lant, an analogous art, that a unit dose article comprising a free-flowing powder laundry cleaning or care composition comprises 25-35 wt% percarbonate (i.e., bleaching compound) (see paragraph [0072]) for bleach cleaning (see paragraph [0006]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate 25-35 wt% percarbonate into the laundry detergent composition of Ure because this will provide bleach cleaning as taught by Lant.  

Claims 8, 10, 15-16 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt as applied to claims 1-7, 9, 11-14, 20 and 23 above.
	Regarding claims 8, 10, 15 and 16, Wendt teaches the features as discussed above. In addition, Wendt teaches in Example 2L a liquid detergent composition comprising 5-13 wt% C12-14AE1-3S anionic surfactant, 1-8 wt% C11-13LAS anionic surfactant, 0-2 wt% Neodol®25-7 nonionic surfactant, 0-1 wt% C12-14 alkyl dimethyl amine oxide surfactant, additives like: 1.2 wt% citric acid, 2.1 wt% boric acid, 0-2 wt% C12-C18 fatty acid, 0.19 wt% Na-DTPA,  0-5 wt% 1,2-propanediol, 0-1 sodium cumene sulphonate, 0.0025 wt% silicone (PDMS) emulsion, 0.096 wt% monoethanolamine, NaOH up to pH 8, 0-0.1 wt% brightener, 0-0.5 wt% protease enzyme, 0-0.5 wt% amylase, 0.0012 wt% dye, 0.2-0.8 wt% neat perfume oil, 0.11-0.25 wt% perfume microcapsule, 0.12 wt% hydrogenated castor oil; 0.2-2 wt% polyethyleneimine ethoxylate having a PEI backbone of MWn of about 600 and side chains of (EO)20, 0.2-2 wt% polyethyleneimine ethoxylate having a PEI backbone of MWn of about 600 and side chains of (EO)24(PO)16, and 0-1  wt% zwitterionic hexamethylene diamine of Formula (IV) (i.e., quaternized ethoxysulfated hexamethylene diamine) and water add to 100 wt% (see Table, pages 21-22). Wendt, however, fails to specifically disclose the amount of the zwitterionic hexamethylene diamine of Formula (IV) (i.e., quaternized ethoxysulfated hexamethylene diamine) as recited in claim 8; the amount of the zwitterionic hexamethylene diamine of Formula (IV) (i.e., quaternized ethoxysulfated hexamethylene diamine), ethoxylated polyethyleneimine, surfactant, additives and water as recited in claims 15-16; and the weight ratio of the  zwitterionic hexamethylene diamine of Formula (IV) (i.e., quaternized ethoxysulfated hexamethylene diamine) to the ethoxylated polyethyleneimine.
Considering the teachings of Wendt above regarding the respective proportions of the quaternized ethoxysulfated hexamethylene diamine, ethoxylated polyethyleneamine, at least one surfactant, at least one additive and water, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 24-26, Wendt teaches the features as discussed above. In addition, Wendt teaches that the liquid detergent composition, as discussed above, can be encapsulated in a multi-compartment pouch formed by a polyvinyl alcohol film (see page 23, lines 17-19). 

Claims 21-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wendt  as applied to claims 1-16, 20 and 23-26 above, and further in view of Ure.
	Regarding claims 21-22 and 27, Wendt teaches the features as discussed above. Wendt, however, fails to disclose diluting the laundry detergent composition in water by a factor of 50 to 1000, or 200 to 1000 to form a wash liquor and then washing the fabric with said wash liquor as recited in claims 21 and 27; and the wash liquor comprising quaternized ethoxysulfated hexamethylene diamine, ethoxylated polyethylene imine, at least one surfactant and at least one additive in proportions as those recited in claim 22. 
	Ure, an analogous art, teaches the features as discussed above. In particular, Ure teaches a process for washing fabrics comprising the steps of: a. combining the water-soluble unit dose article above with sufficient water to dissolve the water-soluble film and dilute the laundry detergent composition by a factor of between 300 and 800 fold to form a wash liquor; b. combining the wash liquor with at least one fabric to be washed (see paragraph [0007]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dilute the liquid laundry detergent composition of Wendt in water by a factor of between 300 and 800 fold to form a wash liquor and combining the wash liquor with at least one fabric to be washed because it is known from Ure that a liquid laundry detergent composition is typically diluted with water in amounts within those recited to form a wash liquor for washing fabric. 
	Considering that the starting liquid detergent composition of Wendt comprises quaternized ethoxysulfated hexamethylene diamine, ethoxylated polyethylene imine, at least one surfactant and at least one additive, whose respective proportions overlap those recited as discussed above, upon dilution of the liquid laundry detergent composition as suggested by Ure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the resulting wash liquor to comprise quaternized ethoxysulfated hexamethylene diamine, ethoxylated polyethylene imine, at least one surfactant and at least one additive in amounts which also overlaps those recited. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kouvroukoglou as applied to claims 1-4, 6-9, 11-16, 20 and 23-26  above, and further in view of  Wendt.
	Regarding claim 5, Kouvroukoglou teaches the features as discussed above. Kouvroukoglou, however, fails to disclose an anionic surfactant, i.e., ethoxylated sulphate, as recited in claim 5.
	Wendt, an analogous art, teaches the features as discussed above. In particular, Wendt teaches the equivalency of linear alkylbenzene sulfonate (LAS), preferably C10-C16 LAS with 
C10-C18 alkyl ethoxy sulfates (AExS) wherein x is preferably 1-3 (see page 14, lines 7-11).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the dodecylbenzene sulphonic acid of Kouvroukoglou with C10-C18 alkyl ethoxy sulfates (AExS) wherein x is preferably 1-3 because the substitution of art recognized equivalents as shown by Wendt is within the level of ordinary skill in the art. In addition, the substitution of one anionic surfactant for another is likely to be obvious when it does no more than yield predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kouvroukoglou as applied to claims 1-4, 6-9, 11-16, 20 and 23-26 above.
	Regarding claim 10, Kouvroukoglou teaches the features as discussed above. As discussed above, Kouvroukoglou teaches in Example 1, a liquid composition comprising 1 wt% polyethyleneimine, 20x ethoxylated and 2.5 wt% zwitterionic polyamine.  Kouvroukoglou, however, fails to disclose the weight ratio of the zwitterionic polyamine (i.e., trans-sulphated ethoxylated hexamethylenediamine quat or quaternized ethoxysulfated hexamethylene diamine) to ethoxylated polyethyleneimine which is from 0.5:1 to 2:1 as recited in claim 10.
A prima facie case of obviousness exists where the claimed ranges(i.e., 2:1) and prior art ranges (i.e., 2.5:1) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claims 21-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kouvroukoglou as applied to claims 1-4, 6-9, 11-16, 20 and 23-26  above, and further in view of  Lant.
	Regarding claims 21-22 and 27, Kouvroukoglou teaches the features as discussed above. Kouvroukoglou, however, fails to disclose diluting the laundry detergent composition in water by a factor of 50 to 1000, or 200 to 1000 to form a wash liquor and then washing the fabric with said wash liquor as recited in claims 21 and 27; and the wash liquor comprising quaternized ethoxysulfated hexamethylene diamine, ethoxylated polyethylene imine, at least one surfactant and at least one additive in proportions as those recited in claim 22. 
	Ure, an analogous art, teaches the features as discussed above. In particular, Ure teaches a process for washing fabrics comprising the steps of: a. combining the water-soluble unit dose article above with sufficient water to dissolve the water-soluble film and dilute the laundry detergent composition by a factor of between 300 and 800 fold to form a wash liquor; b. combining the wash liquor with at least one fabric to be washed (see paragraph [0007]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dilute the liquid laundry detergent composition of Kouvroukoglou in water by a factor of between 300 and 800 fold to form a wash liquor and combining the wash liquor with at least one fabric to be washed because it is known from Ure that a liquid laundry detergent composition is typically diluted with water in amounts within those recited to form a wash liquor for washing fabric. 
	Considering that the starting liquid detergent composition of Kouvroukoglou comprises quaternized ethoxysulfated hexamethylene diamine, ethoxylated polyethylene imine, at least one surfactant and at least one additive, whose respective proportions overlap those recited as discussed above, upon dilution of the liquid laundry detergent composition as suggested by Ure, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the resulting wash liquor to comprise quaternized ethoxysulfated hexamethylene diamine, ethoxylated polyethylene imine, at least one surfactant and at least one additive in amounts which also overlaps those recited. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                   /LORNA M DOUYON/                                                                                   Primary Examiner, Art Unit 1761